On petition for writ of certiorari to the Supreme Court of Alabama. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the Supreme Court of Alabama for further consideration in light of Foster v. Chatman, 578 U.S. ----, 136 S.Ct. 1737, 195 L.E.2d 1 (2016).Justice ALITO, with whom Justice THOMAS joins, dissenting from the decision to grant, vacate, and remand in this case: I would deny the petition for the reasons set out in my statement in Flowers v. Mississippi, 579 U.S. ----, 136 S.Ct. 2157, --- L.E.2d ---- (2016) (ALITO, J., dissenting from the decision to grant, vacate, and remand).